Exhibit 10.37

 

--------------------------------------------------------------------------------

SEPARATION AND GENERAL RELEASE AGREEMENT

 

by and between

 

CALLWAVE, INC.,

a Delaware corporation

(“Company”)

 

and

 

DAVID BRAHM

(“Employee”)

 

--------------------------------------------------------------------------------

June 7, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is made and
entered into, dated for reference purposes as of June 7, 2005, and effective as
of the “Effective Date” identified in Section 8.7, below, by and between
CALLWAVE, INC., a Delaware corporation (the “Company”); and DAVID BRAHM
(“Employee”), with reference to the following facts:

 

RECITALS:

 

The parties have agreed to execute this Agreement in order to confirm the
termination of Employee’s employment with the Company, set forth the severance
consideration that the Company shall provide to Employee, and memorialize
certain releases by Employee.

 

AGREEMENTS:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do hereby
agree as follows:

 

1. FINAL EMPLOYMENT DATE

 

1.1 CONFIRMATION. The parties acknowledge and agree that Employee’s employment
with the Company terminated on February 15, 2005 (the “Termination Date”).

 

1.2 RECEIPT OF FINAL WAGES. Employee acknowledges and agrees that he has
received payment in full of all accrued wages (including payment for accrued and
unused vacation time), expense reimbursements, and all other amounts due from
the Company to Employee, in his capacity as an employee of the Company, with
respect to all periods ended on and prior to the Termination Date.

 

1.3 RESIGNATION. The parties acknowledge that Employee has tendered his
resignation as an officer, a copy of which is attached hereto at EXHIBIT A.

 

2. SEVERANCE CONSIDERATION

 

2.1 CONSIDERATION. Provided that this Agreement becomes effective pursuant to
Sections 3.4 and 8.7, below, and that Employee discharges his obligations
hereunder, the Company agrees that, in order to assist Employee in his
transition to new employment, the Company shall provide the following severance
consideration to Employee (collectively, the “Severance Consideration”):

 

(a) SEVERANCE PAY. The Company shall pay to Employee an amount of cash equal to
twelve (12) week’s Compensation at Employee’s rate of base compensation in
effect as of the termination of Employees employment with the Company. Such
amount shall be paid in a lump sum one (1) business day after the date on which
this Agreement becomes effective pursuant to Sections 3.4 and 8.7, below.

 

(b) CHARACTERIZATION OF EMPLOYEE’s SEPARATION. At the written request of
Employee, the Company shall characterize the termination of Employee’s
employment with the Company as a voluntary resignation by Employee.

 

-1-



--------------------------------------------------------------------------------

2.2 PURPOSE. Employee acknowledges and agrees that the Severance Consideration
described in Section 2.1, above, is being furnished in order to assist Employee
in his transition to new employment and in consideration of Employee’s execution
of this Agreement, and that the furnishing of such Severance Consideration is
not intended and shall not be construed for any purpose as an admission by the
Company of any liability to Employee by reason of the termination of his
employment with the Company.

 

3. OTHER AGREEMENTS

 

3.1 RETURN OF PROPERTY. Employee represents, warrants, covenants, and agrees
that:

 

(a) COMPANY PROPERTY. He has returned to the Company all of the Company Property
in Employee’s possession or custody. Employee further covenants and agrees that
if he hereafter discovers any other Company Property in the possession or
custody of Employee, then Employee immediately shall return such Company
Property to the Chief Financial Officer of the Company. For purposes of this
Agreement, the term “Company Property” shall mean all items of tangible and
intangible property owned by or otherwise belonging to the Company, including
but not limited to the laptop computer that Employee has been using while
employed by the Company, and all other equipment, records, paper and electronic
files, memoranda, credit cards, keys, confidential and proprietary information,
computers, computer files, passwords, and other physical or personal property
and all copies thereof in any form.

 

(b) EMPLOYEE PROPERTY. The Company has returned to Employee all personal
property of Employee which has been located at the Company’s premises or been in
the possession or custody of the Company.

 

3.2 REPRESENTATIONS. Employee represents and warrants to the Company that:

 

(a) LIABILITIES. Employee has not caused or created any liabilities in the name
of the Company or any of its affiliates, or that can or may charge the Company
or any of its affiliates or their respective assets, except for those
liabilities incurred by Employee that satisfy each of the following
requirements: (i) such liabilities were incurred prior to the Termination Date,
and (ii) such liabilities were incurred in the ordinary course of the Company’s
business in usual and customary amounts not exceeding the authority that the
Company had delegated to Employee.

 

(b) CLAIMS. Such party is not aware of any pending or threatened claims by any
party which can or may charge the Company, any affiliate of the Company, or any
of its respective assets, except for (i) claims by trade vendors arising in the
ordinary course of the Company’s business in usual and customary amounts
consistent with the Company’s historical experiences, and (ii) such other claims
as have been disclosed to the Chief Executive Officer or Chief Financial Officer
of the Company in writing.

 

3.3 CONDITION SUBSEQUENT. If Employee breaches any of his representations,
warranties, covenants, or agreements set forth in this Agreement, then (a) the
Company shall not have any obligation to provide any further Severance
Consideration that has not been provided as of the date on which the Company
discovers such breach, and (b) the Company shall be entitled to recover or
rescind the delivery of any portion of the Severance Consideration theretofore
provided by the Company. This remedy shall be in addition to all other remedies
the Company may have for any such breach.

 

-2-



--------------------------------------------------------------------------------

3.4 REVIEW AND REVOCATION. Employee acknowledges and agrees that:

 

(a) REVIEW. This Agreement was first presented to him by the Company on June 7,
2005, and that Employee has been provided a period of twenty-one (21) days to
review and consider this Agreement before signing it. Employee understands that
he may use as much of such 21-day period as he wishes prior to signing, and to
the extent Employee has elected to execute this Agreement prior to the
expiration of such 21-day period, Employee has done so at his own initiative.

 

(b) REVOCATION. Employee may revoke this Agreement within seven (7) days after
signing it by delivering a written notice of revocation to the Company within
seven (7) days after Employee signs this Agreement. If Employee so revokes this
Agreement within that period of time, then no party shall have any further
obligation to any other party under this Agreement (including but not limited to
the Company’s obligation to provide the Severance Consideration described in
Section 2, above).

 

4. NONDISCLOSURE AND ASSIGNMENT OF INVENTIONS AGREEMENT. Employee (a)
acknowledges that he and the Company previously executed that certain
Nondisclosure and Assignment of Inventions Agreement, a copy of which is
attached hereto at EXHIBIT B (the “Nondisclosure Agreement”), and (b)
acknowledges and agrees that he shall continue to be subject to the obligations
imposed upon Employee thereunder.

 

5. RELEASE OF CLAIMS

 

5.1 REPRESENTATIONS AND COVENANTS

 

(a) NO INJURIES. Employee represents and warrants to the Company that as of the
Effective Date of this Agreement, Employee is not suffering from any physical or
mental injury incurred through work performed in the course and scope of his
employment with the Company;

 

(b) OWNERSHIP OF CLAIMS. Employee hereby represents and warrants to the Company
that Employee is the sole owner of, and has not assigned to any other person any
rights with respect to, any of the claims that Employee is waiving under Section
5.2, below.

 

(c) NO SUITS, ETC. Employee hereby (i) represents and warrants to the Company
that Employee has not filed any complaints, charges or lawsuits against the
Company or any of its affiliates or any of their respective officers, directors,
shareholders, or other agents, or with any governmental agency or in any court
based upon Employee’s employment with the Company, the termination of such
employment, Employee’s service on the Board of Directors of the Company, or the
termination of that service, or the ownership of the stock of the Company; and
(ii) covenants and agrees that such party shall not file any such complaints,
charges, or lawsuits at any time hereafter.

 

5.2 RELEASE AND WAIVER. Except for “Excluded Claims” (as defined below):

 

(a) RELEASE BY EMPLOYEE. Employee hereby releases and discharges the Company and
its shareholders, officers, directors, employees, insurance carriers, other
agents, vendors, consultants, successors and assigns (all such parties
collectively are hereinafter referred to as the “Company Released Parties”), of
and from any and all claims, costs, damages, expenses, liabilities, obligations
and causes of action, whether known or unknown, of every type and kind
whatsoever, which Employee has or may hereafter learn of against any or all of
the Company Released Parties, arising from or relating in any way to his
employment with the Company or the termination of such employment, including but
not limited to claims based upon or relating to: (a) any express or implied
employment contract (including but not limited to all employee compensation and
benefit plans); (b) wrongful

 

-3-



--------------------------------------------------------------------------------

discharge; (c) claims of discrimination under Title VII of the Civil Rights Act
of 1964, as amended, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, or the California Fair Employment and Housing Act, which
prohibit discrimination based on race, color, age, ancestry, national origin,
sex, religion, mental or physical disabilities, or marital status; (d) any other
federal, state or local laws or regulations prohibiting employment
discrimination; or (e) claims for additional wages, compensation, retirement
benefits or other entitlements or benefits.

 

(b) CIVIL CODE WAIVER. Employee hereby waives any rights afforded by Section
1542 of the California Civil Code, which reads as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

5.3 EXCLUDED CLAIMS. For purposes of this Agreement, the term “Excluded Claims”
means any claim arising (a) from a breach by a party of its obligations under
this Agreement, the Consulting Agreement, or the Nondisclosure Agreement, or (b)
from Stock Options previously granted to Employee, or (c) for claims to
Employee’s account balance in the 401(k) retirement plan sponsored by the
Company.

 

6. CONFIDENTIALITY. Employee shall keep completely confidential the terms and
existence of this Agreement (including the amount of Severance Pay payable
hereunder) and shall not disclose any information concerning this Agreement to
anyone, except as required by law or in litigation with the Company regarding
the rights and duties created in this Agreement, or to such party’s financial or
tax advisors or legal counsel.

 

7. VOLUNTARY EXECUTION. EMPLOYEE HEREBY ACKNOWLEDGES AND AGREES THAT: (A) SUCH
PARTY HAS CAREFULLY READ THIS AGREEMENT; (B) SUCH PARTY FULLY UNDERSTANDS HIS OR
ITS RIGHT TO DISCUSS THIS AGREEMENT WITH HIS OR ITS ATTORNEY AND, TO THE EXTENT
THAT SUCH PARTY SO DESIRED, SUCH PARTY HAS AVAILED HIMSELF OR ITSELF OF THIS
RIGHT; (C) SUCH PARTY UNDERSTANDS AND AGREES WITH EACH OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT; AND (D) SUCH PARTY HAS VOLUNTARILY ENTERED INTO
THIS AGREEMENT FREELY AND WITHOUT COERCION.

 

8. MISCELLANEOUS

 

8.1 NOTICES. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (a) when
personally delivered; (b) on the second (2nd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested; or (c) on the date on which
transmitted by facsimile or other electronic means producing a tangible receipt
evidencing a successful transmission, addressed to the party for whom intended
at the address set forth on the signature page of this Agreement, or such other
address or facsimile number, notice of which has been delivered in a manner
permitted by this Section 8.1.

 

8.2 FURTHER ASSURANCES. Each party agrees, upon the request of another party, to
make, execute, and deliver such agreements, instruments, and other documents,
and to take such additional actions, as may be reasonably necessary to
effectuate the purposes of this Agreement.

 

8.3 COMPLETE AGREEMENT; AMENDMENTS. This Agreement, the Nondisclosure Agreement,
and the Consulting Agreement, this Agreement and the Exhibits attached hereto
(a) contain

 

-4-



--------------------------------------------------------------------------------

the entire agreement and understanding between the parties and supersede and
replace all prior and contemporaneous agreements and understandings, whether
oral or written, concerning Employee’s employment with the Company and the
termination thereof; and (b) shall not be modified or amended, except by a
written instrument executed after the effective date hereof by the party sought
to be charged with such amendment or modification.

 

8.4 GOVERNING LAW; JURISDICTION; VENUE. This Agreement shall be governed by and
construed in accordance with applicable provisions of California law (other than
its conflict-of-law principles). Each party hereby consents to the jurisdiction
of the courts of the State of California for purposes of all actions commenced
to construe or enforce this Agreement. The parties agree that the exclusive
venue for all actions arising hereunder shall be the Superior Court in and for
Santa Barbara County, California, and hereby covenant and agree not to assert
that such forum is in any way inconvenient or inappropriate.

 

8.5 ATTORNEYS’ FEES. If any action is commenced to construe this Agreement or
enforce the rights and duties set forth herein, then the party prevailing in
that action shall be entitled to recover its costs and fees in that action, as
well as the costs and fees of enforcing any judgment entered therein.

 

8.6 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be one and
the same instrument, binding on each signatory thereto.

 

8.7 EFFECTIVE DATE. The effective date of this Agreement shall be the first day
as of which Employee’s seven-day revocation period described in Section 3.4(b),
above, expires without Employee having delivered notice of revocation pursuant
to that Section.

 

[Signatures appear on the following page.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date set forth above.

 

“COMPANY:”       “EMPLOYEE:”

CALLWAVE, INC., a Delaware corporation

        By  

/s/ David F. Hofstatter

      /s/ David Brahm    

David Hofstatter, Chief Executive Officer

     

David Brahm

  Date Address, Facsimile No. and Email for Notices       Address, Facsimile No.
and Email for Notices:

CallWave, Inc.

ATTN: Chief Executive Officer

136 W. Canon Perdido Street

Santa Barbara, California 93101

     

__________________________________________

Santa Barbara, California 931            

 

Facsimile No.: (805)                                                         

Email:                                     
                                             

Facsimile No.: (805) 690-4102

Email: dfh@callwave.com

       

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

 

RESIGNATION

 

CALLWAVE, INC.

136 W. Canon Perdido Street

Santa Barbara, California 93101

 

February 15, 2005

 

Board of Directors

CallWave, Inc.

136 W. Canon Perdido Street

Santa Barbara, California 93101

 

  Re: Resignation

 

Gentlemen:

 

I hereby resign as an officer of CallWave, Inc., effective immediately.

 

Sincerely yours,

/s/ David Brahm

David Brahm



--------------------------------------------------------------------------------

EXHIBIT B

 

NONDISCLOSURE AND ASSIGNMENT OF INVENTIONS AGREEMENT

(Employee)

 

THIS NONDISCLOSURE AND ASSIGNMENT OF INVENTIONS AGREEMENT (“Agreement”) is made
and entered into, effective on the date set forth below, by and between
CALLWAVE, INC., a Delaware corporation (the “Company”), and the individual
executing this Agreement on the signature page hereof as the “Employee”
(“Employee”), with reference to the following facts:

 

RECITALS:

 

The Company has been formed to pursue the Company “Business” (as defined below)
on the basis of certain proprietary information now owned and in the future to
be developed by the Company, and Employee is being employed by the Company. The
parties have agreed to execute this Agreement in order to memorialize their
understandings with respect to the use and ownership of “Confidential
Information” (as defined below), inventions and creations of Employee related to
the business of the Company during the term of Employee’s employment by the
Company, and Employee’s nonsolicitation and noninterference covenants, as set
forth below.

 

AGREEMENTS:

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, and in
consideration of the Company’s employing or continuing to employ Employee, do
hereby agree as follows:

 

1. DEFINITIONS. For purposes of this Agreement, the term:

 

1.1 “AFFILIATE” shall mean any entity that now or hereafter is directly or
indirectly controlled by, or in control of, or commonly controlled with the
Company.

 

1.2 “BUSINESS” shall mean the development and distribution of software and
software-enable telecommunications applications, as well as such other business
activity as the Company hereafter may pursue or contemplate pursuing.

 

1.3 “CONFIDENTIAL INFORMATION” shall mean all Trade Secrets, knowledge, data and
other information owned, held, or known by the Company or any Affiliate and
relating to products, potential products, contracts, and specifications,
processes, know-how, designs, formulas, data, inventions, customer lists,
business plans, marketing plans and strategies, pricing strategies and other
subject matter pertaining to any research, business, or planned or contemplated
business of the Company, any Affiliate of the Company, or any customer of the
Company or other party that heretofore has or hereafter may contract with the
Company for the performance of services or delivery of products. Confidential
information shall include such information as is currently owned, held, or known
by the Company and such other information as the Company may develop or receive
in the future through employee’s efforts or otherwise.

 

1.4 “EXCLUDED INVENTIONS” shall mean those Inventions, if any, which are related
to the Company’s Business, were invented by Employee prior to the commencement
of Employee’s employment with the Company, and are listed on APPENDIX 1 hereto.
If APPENDIX 1 is blank or if there is no APPENDIX 1 attached hereto, then it
shall be conclusively presumed that there are no Excluded Inventions.

 

-1-



--------------------------------------------------------------------------------

1.5 “INVENTIONS” shall (a) mean all inventions, discoveries, improvements, trade
secrets and secret processes made by Employee, in whole or in part, or conceived
by Employee alone or with others, with respect to the Company Business during
the term of Employee’s employment by the Company. The term “Inventions” shall
not include any Excluded Inventions, and (b) include, in addition to inventions
with respect to the Company Business, inventions that result from any work
performed by Employee for the Company or which result from the use of the
premises owned, leased, or otherwise used or acquired by the Company.

 

1.6 “TRADE SECRETS” shall have the meaning ascribed thereto under the Uniform
Trade Secrets Act (California Civil Code Sections 3426 – 3426.10, as in effect
from time to time, including all successor provisions thereto), and generally
means information, including a formula, pattern, compilation, program, device,
method, technique, or process, that (a) derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use; and (b) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy.

 

2. NONDISCLOSURE

 

2.1 NONDISCLOSURE OF THIRD-PARTY CONFIDENTIAL INFORMATION. Employee hereby
(a) covenants and agrees that Employee shall not use or disclose to the Company,
or induce the Company to use, any proprietary information belonging to any third
party if such use or disclosure would constitute a breach of any obligation of
Employee to such third party or any other person, and (b) represents and
warrants to the Company that Employee’s employment with the Company shall not
require Employee to violate any nondisclosure obligation that Employee owes to
any other person.

 

2.2 NONDISCLOSURE OF COMPANY CONFIDENTIAL INFORMATION. Employee covenants and
agrees that except as permitted by SECTION 2.3, below, Employee (a) shall use
the Confidential Information solely in connection with the performance of
services for the Company, (b) shall keep secret and confidential, and hold in
the strictest confidence and trust, all Confidential Information, and (c) shall
not, either directly or indirectly, (i) disclose such Confidential Information
to any third party, or (ii) use (or permit any other party to use) any
Confidential Information for any purpose other than the performance of services
for the Company. In furtherance of Employee’s obligations under the foregoing
provisions of this SECTION 2.2, Employee covenants and agrees that following
termination of Employee’s employment with the Company for any reason, Employee
shall not in any capacity (whether as an employee, consultant, director,
partner, or otherwise) engage in any activity that would have a reasonable
likelihood of requiring or otherwise causing Employee to breach Employee’s
obligations hereunder.

 

2.3 PERMITTED DISCLOSURE. Employee’s obligations under SECTION 2.2, above, shall
not apply (a) with respect to any Confidential Information that (i) becomes
generally available to the public other than by reason of a breach by Employee
of Employee’s obligations under this Agreement, or (ii) is furnished to
Employee, or is independently developed by or on behalf of Employee without any
use of the Confidential Information owned by the Company, and without acquiring,
developing, or disclosing that information in violation of any obligation of
confidentiality with respect to such information; or (b) in any action between
the parties pursuant to this Agreement (provided that any disclosure in any such
action may occur (i) only to the extent reasonably required to prosecute or
defend any such action, and (ii) provided further that, in order to enable the
Company to procure such protective order as the Company deems appropriate,
Employee shall provide to the Company, at least seven (7) days prior to the date
of any such disclosure, written notice describing in detail the exact
information proposed to be disclosed in such action).

 

2.4 OWNERSHIP. Employee acknowledges and agrees that (a) the Company is the sole
owner of the Confidential Information, and (b) Employee shall not acquire any
rights in such Confidential Information

 

-2-



--------------------------------------------------------------------------------

by reason of Employee’s being employed by the Company, the Company’s execution
of this Agreement, or any disclosure of Confidential Information to Employee.

 

2.5 REPRODUCTION AND RETURN. Employee (a) shall not reproduce or otherwise make
copies of any Confidential Information without the prior written consent of the
Company, and (b) immediately upon the request of the Company, shall return to
the Company or destroy all copies of all items embodying any Confidential
Information then in the possession of Employee.

 

2.6 PUBLICATION. If Employee desires to publish the results of Employee’s work
for the Company through literature or speeches, then Employee must submit such
literature or speeches to the President of the Company (or his designee) at
least twenty-one (21) days before any dissemination or other publication of the
same. Employee shall not publish, disclose, or otherwise disseminate such
information without the prior written approval of the Company’s President (or
his designee).

 

3. ASSIGNMENT OF INVENTIONS

 

3.1 ASSIGNMENT OF INVENTIONS AND IMPROVEMENTS. Employee shall keep the Company
fully informed of Inventions conceived by Employee (either alone or with others)
during Employee’s employment with the Company and, subject to the limitations
imposed by Section 2870 of the California Labor Code (a copy of which is
attached hereto at APPENDIX 2) hereby assigns to the Company all rights in and
to such Inventions. Employee covenants and agrees that, upon the request of the
Company, Employee shall make, execute, and deliver such additional assignments
and other instruments as may be necessary or convenient for effectuating or
further memorializing such assignment.

 

3.2 FURTHER ASSURANCES. Employee further agrees as follows:

 

(a) OWNERSHIP. That (i) all such Inventions (to the extent of Employee’s
interest therein) shall be the property of the Company, (ii) Employee shall not
assign to any person other than the Company any interest therein, and
(iii) Employee shall, without charge to the Company, assign to the Company all
of Employee’s right, title and interest in any such Inventions, and execute,
acknowledge and deliver such instruments as are necessary to confirm the
ownership thereof by the Company.

 

(b) PATENTS, ETC. Upon the request and at the expense of the Company, Employee
shall (i) assist the Company or its nominees in obtaining patents, copyright,
trademark, or other right of protection for any such Inventions, in any country
the Company determines to be appropriate, and (ii) provide the Company all facts
and data concerning any such Inventions for such applications and other
documents as are necessary to apply for and to obtain patents or other
appropriate protection therefor.

 

(c) DEPICTIONS. To deliver to the Company any and all sketches, drawings,
models, figures and other information with respect to any such Inventions
immediately upon the request of the Company, and, at the cost and expense of the
Company, to cooperate with the Company in prosecuting to completion any
litigation or other proceedings necessary to protect and enforce the proprietary
rights of the Company therein.

 

3.3 EXCLUDED INVENTIONS OF EMPLOYEE. Employee warrants and represents to the
Company that Employee has no proprietary rights in any inventions, patents,
discoveries, improvements, trade secrets or secret processes related to the
Company’s products or business or work that Employee has performed or will
perform for the Company, other than those “Excluded Inventions” (if any) listed
by Employee on APPENDIX 1

 

-3-



--------------------------------------------------------------------------------

to this Agreement. If APPENDIX 1 is not completed or if there is no APPENDIX 1
attached to this Agreement, then it shall be conclusively presumed that there
are no Excluded Inventions.

 

3.4 POWER OF ATTORNEY. If the Company is unable to procure Employee’s signature,
within three (3) days following delivery of written request therefor, on any
document reasonably necessary to apply for, prosecute, obtain, or enforce any
patent, copyright, trademark or other right or protection relating to any
Invention, whether by reason of Employee’s mental or physical incapacity,
Employee’s unavailability, or any other cause whatsoever, then Employee agrees
and hereby irrevocably appoints the Company and each of its duly authorized
officers as the Employee’s agent and attorney-in-fact, to act for and in
Employee’s behalf to execute and file any such document and to do all other
lawfully permitted acts to further the prosecution, issuance, and enforcement of
patents, copyrights, or other rights or protections, with the same force and
effect as if executed and delivered by Employee.

 

4. NONSOLICITATION AND NONINTERFERENCE. Employee covenants and agrees that,
during the term of Employee’s employment with the Company and for a period of
one (1) year thereafter, Employee shall not solicit or induce (or attempt to
solicit or induce) any person who is an employee of or consultant to the Company
or any Affiliate to terminate such person’s employment with or engagement by the
Company or such Affiliate, to reduce such person’s time commitment to the
Company or such Affiliate, or to commence employment with any other person or
firm.

 

5. ENFORCEMENT. Employee (a) acknowledges that any violation of the provisions
of this Agreement by Employee may cause the Company immediate and irreparable
damage for which the Company cannot be adequately compensated by monetary
damages, (b) therefore agrees that in the event of any such breach, the Company
shall be entitled to such preliminary or other injunctive relief, an order for
specific performance, and any other equitable relief that a court may determine
to be appropriate, without any need for the Company to post any bond or other
collateral in connection with any such order, (c) further agrees that such
equitable relief shall be in addition to any damages or other remedies provided
by law and otherwise available to the Company by reason of Employee’s breach,
and (d) waives any requirement that the Company post a bond or other assets as a
condition of obtaining any injunction or other equitable relief.

 

6. MISCELLANEOUS

 

6.1 NOTICES. All notices permitted or required by this Agreement shall be in
writing, and shall be deemed to have been delivered and received (a) when
personally delivered, or (b) on the third (3rd) business day after the date on
which deposited in the United States mail, postage prepaid, certified or
registered mail, return receipt requested, or (c) on the date on which
transmitted by facsimile or other electronic means generating a receipt
confirming a successful transmission, or (d) on the next business day after the
date on which deposited with a regulated public carrier (e.g., Federal Express)
designating overnight delivery service, freight prepaid, and addressed in a
sealed envelope to the party for whom intended at the address or facsimile
number appearing on the signature page of this Agreement, or such other address
or facsimile number, notice of which is given in a manner permitted by this
SECTION 6.1.

 

6.2 EFFECT ON OTHER REMEDIES. Nothing in this Agreement is intended to preclude,
and no provision of this Agreement shall be construed to preclude, the exercise
of any other right or remedy which the Company may have by reason of Employee’s
breach of Employee’s obligations under this Agreement.

 

-4-



--------------------------------------------------------------------------------

6.3 BINDING ON SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon, and
inure to the benefit of, each of the parties hereto, as well as their respective
heirs, successors, assigns, and personal representatives.

 

6.4 NO EMPLOYMENT RIGHTS. The execution of this Agreement is not intended and
shall not be construed as creating any right for Employee to be or remain
employed by the Company for any specified term or limit in any manner the right
and power of the Company to terminate such employment at any time.

 

6.5 ATTORNEYS’ FEES. If any action is commenced to construe or enforce the terms
and conditions of this Agreement or the rights and duties created hereunder,
then the party prevailing in such action shall be entitled to recover its
attorneys’ fees and the costs of enforcing any judgment entered therein.

 

6.6 GOVERNING LAW, JURISDICTION, AND VENUE. This Agreement shall be construed in
accordance with and shall be governed by the laws of the State of California,
without regard to conflict of law principles. Each party consents to the
jurisdiction of the courts of the State of California for the purposes of
construing or enforcing this Agreement. The parties agree that the exclusive
venues for all such disputes shall be the Superior Court in and for the County
of Santa Barbara, California, and the United States Federal District Court for
the Central District of California, and hereby waive all arguments and claims
that such forum is inconvenient or otherwise inappropriate.

 

6.7 SEVERABILITY. If any of the provisions of this Agreement shall otherwise
contravene or be invalid under the laws of any state, country or other
jurisdiction where this Agreement is applicable but for such contravention or
invalidity, such contravention or invalidity shall not invalidate all of the
provisions of this Agreement but rather it shall be construed, insofar as the
laws of that state or other jurisdiction are concerned, as not containing the
provision or provisions contravening or invalid under the laws of that state or
jurisdiction, and the rights and obligations created hereby shall be construed
and enforced accordingly.

 

6.8 COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which, taken together, shall be one and
the same instrument, binding on all the signatories.

 

6.9 FURTHER ASSURANCES. Each party agrees, upon the request of another party, to
make, execute, and deliver, and to take such additional steps as may be
necessary to effectuate the purposes of this Agreement.

 

6.10 ENTIRE AGREEMENT; AMENDMENT. This Agreement (a) represents the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous understandings, whether written or
oral, regarding the subject matter hereof, and (b) may not be modified or
amended, except by a written instrument, executed by the party against whom
enforcement of such amendment may be sought.

 

6.11 BINDING EFFECT. This Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto, as well as their respective heirs,
successors, and assigns.

 

6.12 EFFECTIVE DATE; SURVIVAL. The effective date of this Agreement shall be the
earlier of (a) the date Employee executes this Agreement, or (b) the first date
of Employee’s employment with the Company. The obligations of Employee under
this Agreement shall survive any change or termination of Employee’s employment
with the Company.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the date set forth above.

 

“COMPANY:”         “EMPLOYEE:” CALLWAVE, INC., a Delaware corporation          
By                     Name & title:         Employee’s Signature            
Date         Employee’s Printed Name Address and Facsimile No. for Notices:     
               Date CallWave, Inc.           ATTN: Chief Executive Officer     
   Address and Facsimile No. for Notices: 136 W. Canon Perdido Street          
Santa Barbara, California 93101           Facsimile No.: (805) 690-4211        
                        Facsimile No.: (            )                          
           

 

-6-



--------------------------------------------------------------------------------

APPENDIX 1

 

EXCLUDED INVENTIONS

 

Employee hereby claims the following inventions, patents, discoveries,
improvements, trade secrets or secret processes (if any) as “Excluded
Inventions” (as defined in SECTION 1 of the foregoing Agreement):

 

  ¨ *None.

 

  ¨ *The following-described items:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Employee’s

Initials

 

Company Officer’s

Initials

 

* Employee should check only one box.



--------------------------------------------------------------------------------

APPENDIX 2

 

CALIFORNIA LABOR CODE SECTION 2870

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2) Result from any work performed by the employee for the employer.

 

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”